Exhibit e (v) USAA Investment Management Company 9800 Fredericksburg Road San Antonio, TX78288 Gentlemen: Pursuant to Section 12 of the Amended and Restated Underwriting Agreement dated as of April 30, 2010 (the Underwriting Agreement) between USAA Mutual Funds Trust (the Trust) and USAA Investment Management Company (the Underwriter), please be advised that the Trust has established two new series of its shares (New Funds) as set forth below: USAA Target Managed Allocation Fund USAA Global Equity Income Fund Please be further advised that the Trust desires to retain the Underwriter to sell and distribute shares of the New Funds and to render other services to the New Funds as provided in the Underwriting Agreement. In addition, revised Schedule A to the Underwriting Agreement reflecting the addition of the New Funds to the Underwriting Agreement is attached hereto as Schedule A and is hereby approved. Please state below whether you are willing to render such services as provided in the Underwriting Agreement. USAA MUTUAL FUNDS TRUST Attest:\S\DANIEL MAVICOBy:\S\DANIEL S. MCNAMARA Daniel Mavico Daniel S. McNamara Assistant SecretaryPresident Dated:August 7, 2015 We are willing to render services to the New Funds as set forth in the Underwriting Agreement.In addition, we approve Schedule A to the Underwriting Agreement. USAA INVESTMENT MANAGEMENT COMPANY Attest:\S\DANIEL MAVICOBy:\S\BROOKS ENGLEHARDT Daniel Mavico Brooks Englehardt Assistant SecretaryPresident Dated:August 7, 2015 USAA MUTUAL FUNDS TRUST UNDERWRITING AGREEMENT SCHEDULE A FUNDS COVERED BY THE UNDERWRITING AGREEMENT Aggressive Growth Fund Capital Growth Fund California Bond Fund California Money Market Fund Cornerstone Conservative Fund Cornerstone Moderate Fund Cornerstone Moderately Conservative Fund Cornerstone Moderately Aggressive Fund Cornerstone Aggressive Fund Cornerstone Equity Fund Emerging Markets Fund First Start Growth Fund Flexible Income Fund Global Equity Income Fund Global Managed Volatility Fund Government Securities Fund Growth & Income Fund Growth and Tax Strategy Fund Growth Fund High Income Fund Income Stock Fund Income Fund Intermediate-Term Bond Fund International Fund Managed Allocation Fund Money Market Fund New York Bond Fund New York Money Market Fund Precious Metals and Minerals Fund Real Return Fund Science & Technology Fund Short-Term Bond Fund Small Cap Stock Fund Target Managed Allocation Fund Target Retirement Income Fund Target Retirement 2020 Fund Target Retirement 2030 Fund Target Retirement 2040 Fund Target Retirement 2050 Fund Target Retirement 2060 Fund Tax Exempt Intermediate-Term Fund Tax Exempt Long-Term Fund Tax Exempt Money Market Fund Tax Exempt Short-Term Fund Treasury Money Market Trust Total Return Strategy Fund Ultra Short-Term Bond Fund Value Fund Virginia Bond Fund Virginia Money Market Fund World Growth Fund
